


Exhibit 10.22

 

The Investment Agreement

 

This Investment Agreement (this “Agreement”) is made and entered into by and
among Inner Mongolia Jin Ma Construction Co., Ltd (hereafter referred to as
Party A), Erlianhot HengYuan Wind Power Co., ltd.(hereafter referred to as Party
B), Inner Mongolia TianWei Wind Energy Equipment Co., Ltd (hereafter referred to
as Party C).

 

Preamble

 

1.         Party A is a limited company, and engaged in construction projects
mainly in Inner Mongolia, PRC.

 

2.         Party B is also a limited company, and engaged in marketing and
management of wind power plant with capacity of 45 MW power in Erlianhot,
Xinlinguor League, Inner Mongolia, PR China. The Wind Power Plant shall be
constructed and built under the approval of 361-Document issued by Inner
Mongolia Development & Reform Commission in 2006, 213-Document issued by Inner
Mongolia Homeland Resource Bureau in 2006, 19-Document issued by Inner Mongolia
Electricity Group Co., Ltd. in 2007.

 

3.         Party C owns the technology and license for a 2MW asynchronous wind
turbine with variable speed and constant frequency.(the international advanced
mainstream wind turbine) developed together with Fuhrlander AG, a German
Corporation. This licensed product is also the only recommended wind turbine by
Inner Mongolia Municipal government prescribed in government 5-Document Party C
also specializes in developing and generating wind energy equipment.

 

4.         Party B and Party C are willing to transfer the shares to Party A
according to the terms of this agreement, in return, party A agrees to invest.

 

Through rounds of negotiations and according to “Company Law of PRC” and other
related laws and regulations, upon the terms and subject to the conditions about
the investment set forth hereinafter by which all parties shall all be guided,
the parties hereby agree as follows:

 

1.       Rectification and Approval:

 

This investment and all related issues have been approved and rectified by the
corresponding authority and organization of all three parties.

 

2.       Investment issues

 

a.         Party B agrees to transfer 60% shares to Party A within three
business days after this agreement will be signed and taken into effect.

 

(i)         Party A shall collectively own 60% of the equity interests; Party B
shall own 40% after the alteration of ownership.

 

(ii)         After the alteration of the Business License and related documents
of party B will be completed, Party A shall agree to invest 500 million RMB
through financing as capital for building 45 MW wind power plant.

 

1

--------------------------------------------------------------------------------




b.  

Party C agrees to transfer 60% shares to Party A within three business days
after this agreement will be signed and taken into effect.

 

(i)

Party A shall collectively own 60% of the equity interests; Party C shall own
40% after the alteration.

 

(ii)         After the alteration of the Business License and related documents
of party B will be completed, Party A shall agree to invest 200 million RMB
through financing as capital for developing and generating 2MW asynchronous Wind
turbine with variable speed and constant frequency.

 

3.

Conditions and Priority

 

a.          Hereafter every time party A invests 60%, party B and C shall
jointly invest 40% accordingly among which 15% will be tech shares and only
share the profits.

 

b.          Party B and C shall provide the complete set of related documents
including but not limited to: the original projects documents approved by the
government, patent certificate and registered trademark certificate with
property right, validity date description, technique features, practical values,
price calculation, which are the basis and evidence and backup for this
investment.

 

c.          Party B and C have no other debts other than the fees related with
approval certificates. But if party B and C have any other debt, then the
original shareholders of Party B and C should be responsible for all the debts.

 

d.          If by any reason any party has the intention to assign and transfer
the ownership, this transfer shall be subject to the approval of other parties
and this party’s government. Other parties shall have the priority to own the
transferred shares

 

4.

Further statements and guaranties and promises.

 

It is agreed that the following statements and warranties are made and into
effect hereinto. All the parties hereto sign the agreement based on these
statements and warranties.

 

a.          Party A, B and C all are legally incorporated and are enterprise
legal person swith effective duration. All the parties have required all
authorization, rectification and approval for this investment.

 

b.          Party A, B and C have the right of authorship and the capacity of
signing the agreement. The agreement shall be binding upon all parties once it
will be signed and taken into effect.

 

c.          It is agreed that all parties shall take the obligations under this
agreement which are legal and effective. The obligations exist side by side with
other obligations the parties are taking and taken and shall not collide with
others.

 

5.

The basic rights of the new shareholders

 

a.

The new shareholders shall share the equal legal status and shall be equal with
the former shareholders.

 

2

 

--------------------------------------------------------------------------------






b.          The new shareholders shall enjoy all the rights the law confers to
the shareholders, including but not limited to: profits-sharing of assets, major
and significant decisions, delegating and choosing the management personnel.

 

6.

The responsibilities and obligations of new shareholders

 

a.          The new shareholders shall have to get the financing as soon as
possible as described in the related terms and clauses of this agreement.

 

b.          The new shareholders shall be obliged to take other responsibilities
as company shareholders should take according to the related laws and
regulations.

 

7.

The modifications  

 

All parties acknowledge and agree that the Articles of Corporation shall be
amended accordingly based on the terms and clauses under this agreement.

 

8.

Confirmation of share Ownership  

 

Party B and Party C hereby jointly agree to hold the meeting of board of
directors and pass the resolution with regard to the investment after signing
the agreement. Party B and C further agree to complete all the procedures of
altering and changing the documents in accordance with Inner Mongolia Business
Administration requirements to officially confirm the share ownership of Party
A. These documents shall include Business License, Tax Registered Certificate,
Organization Notification and so on.

 

9.

Representations and Special Warranties  

 

The new shareholders hereby agree and promise that they shall never take
advantage of rights of company shareholders to do anything that violate or
damage the company interests and benefits.

 

10.

Termination of the agreement  

 

a.          If the following situations occur, Party A shall have the right to
terminate the agreement after informing Party B and C and recall the fund it
invests.

 

(i)         If there occur issues unable to predict and unable to avoid, even
impossible to reimburse its outcome, which result in termination of this
investment.

 

(ii)

If Party B and C breach any term set forth in this agreement, and these breached
behaviors result in invalidity of this agreement.

 

(iii)

If there occur any issues which make promises and guaranties and statements of
Party B and C untrue.

 

b.

If the following situations occur, Party B and C shall have the right to
terminate the agreement after informing Party A.

 

(i)

If Party A breaches any term set forth in this agreement, and these breach
behaviors result in invalidity of this agreement.

 

3

 

--------------------------------------------------------------------------------




(ii)

If there occur any issues or facts which make promises and guaranties and
statements of Party A untrue.

 

c.          After any party terminates this agreement as aforesaid or above
stipulations, each party shall be released and discharged from any obligations
and rights under this agreement except described under provision 11 and existing
rights and obligations arising from this agreement before the termination.

 

d.

In the event of the following case, neither party shall terminate this agreement
unless each party agrees in written notice.

 

After signing this agreement and before shareholders registry procedure has been
completed, if there occurs any new changes on the applicable laws and
regulations which make the terms and clauses of this agreement do not agree with
the new ones, and under this circumstance, all parties cannot reach into a new
agreement on amendments of this agreement based on the new ones.

 

11.

Force majeure

 

a.          Neither party shall be held responsible for failure of performance
or part performance of obligations provided for herein when such failure is
caused by force majeure. This will not be considered as defaulting behavior. The
Party, which due to the force-majeure circumstances cannot fulfill its
obligations under the present Agreement, will make every effort to adjust the
non-performance and take every possible measure as quickly as possible to reduce
the losses caused by force majeure.

 

b.         The Party claiming for force-majeure circumstances must immediately
notify other Parties of the occurrence of such circumstances in writing. The
notification must be sent out within 15 days of such occurrence and contain
facts about the nature of the circumstances and also, if possible, reasons for
delay or failure of performance or part performance of obligations.

 

c.          Force majeure in this Agreement means any event, occurred from the
date of signing of this Agreement , that hinders the performance or part
performance of this Agreement by the Parties and that is beyond the control of
or the prediction of the parties and that is unpredictable and unavoidable,
including, but not limited to:

 

(i)         Declared or undeclared wars, on-going wars, blockade, embargo, acts
or regulations of governmental bodies, or circumstances directly affecting this
investment.

 

(ii)

Domestic riots affecting this investment directly.

 

(iii)        Fires, floods, typhoons, hurricanes, tsunamis, landslide
earthquake, explosion,, epidemic or quarantine, or other natural phenomenon and
so forth.

 

(iv)

other circumstances of force majeure which all parties agree upon and directly
affect this investment.

 

12.

Liabilities for breach of this agreement  

 

As soon as this agreement will be signed and taken into effect, all parties
shall strictly abide by this agreement otherwise the defaulting party shall pay
the non-defaulting party related costs and losses.

 

4

 

--------------------------------------------------------------------------------






13.

Disputes and Arbitration  

 

It is the intention of all the parties that this agreement shall be governed by
and construed in accordance with PRC laws and regulations. In the event of any
dispute, the parties agree to settle any dispute arising from the interpretation
of this agreement during the performance of this agreement through friendly
negotiation and consultation. In case no settlement can be reached through
consultation, each party can submit such matter to Inner Mongolia Economic and
Trade Arbitration Commission (“CIETAC”) for arbitration in accordance with its
rules of CIETAC. Any resulting arbitration award shall be final and conclusive
and binding upon all the parties.

 

14.

Entire Agreement

 

All parties now hereby confirm that this Agreement shall constitute the entire
and only agreement setting forth all the terms and principles of the Parties
with respect to the investment matters therein and supersedes and replaces all
prior or contemporaneous verbal and written agreements and promises relating
thereto. The parties can reach supplementary agreements for any matter concerned
which is not included in this agreement and the supplement agreement duly
executed by all parties as they deem necessary and shall be deemed as a part of
this Agreement without affecting this agreement and shall have the same legal
effect as this Agreement.

 

15.

Effective  

 

This agreement shall be executed by a duly legal representative or authorized
agent of each party and stamped their business seals and then become effective
simultaneously. This agreement shall not terminate unless each party agrees.

 

16.

Counterparts  

 

This agreement has been executed in four (4) duplicate originals, each party
shall receive one (1) duplicate original, and one original will also give to and
Inner Mongolia Business Administration.

 

5

 

--------------------------------------------------------------------------------




[Signature Page]

 

IN WITNESS WHEREOF each party hereto have caused this Agreement duly executed by
itself or a duly authorized representative on its behalf as of the date first
written above.

 

PARTY A: (seal) : ____________________

 

Inner Mongolia Jin Ma Construction Co., Ltd

By:

Guigui Chen_________________

 

Legal/Authorized Representative: ____________________

 

PARTY B: (seal) : ____________________

 

Erlianhot HenYuan Wind Power Co., ltd.

By:

Mr. Qi______________

 

Legal/Authorized Representative: ____________________

 

PARTY C: (seal) : ____________________

 

Inner Mongolia TianWei Wind Energy Equipment Co., Ltd

By:

____________________

 

Legal/Authorized Representative: ____________________

 

Date: 8th, May, 2008

 

6

--------------------------------------------------------------------------------